COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PEINADO FAMILY LIMITED
PARTNERSHIP D/B/A QUALITY
CRAFT HOMES AND KELLY
PEINADO, INDIVIDUALLY, 

                           Appellants,

v.

ROBERT STEVENSON AND REID
STEVENSON,

                            Appellees.

§

§

§

§

§

§

No. 08-04-00260-CV

Appeal from the

County Court at Law No. 7

of El Paso County, Texas

(TC#2003-4849)




MEMORANDUM OPINION

           Pending before the Court is the Appellants’ motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.
           The Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants
have requested that the Court grant their motion to dismiss the appeal pursuant to Texas
Rules of Appellate Procedure Rule 43.2(f) because the parties have entered into an agreement
to arbitrate the underlying action.  Appellants have also requested that all costs of appeal be
assessed against the Appellants.  Texas Rules of Appellate Procedure Rule 43.2(f) provides
that the appellate court may dismiss the appeal.  The Court has considered this cause on the
Appellants’ motion and concludes the motion should be granted and the appeal be dismissed. 
We therefore dismiss the appeal.  The costs shall be borne by Appellants.
 

                                                                  RICHARD BARAJAS, Chief Justice
October 21, 2004

Before Panel No. 2 
Barajas, C.J., McClure, and Chew, JJ.